*438OPINION.
Littleton :
The issue is whether the purchase by petitioner in 1921 of its own bonds at ⅞ price below the face value thereof resulted in taxable income.
In other similar cases the Board has considered the question here involved and held that such transaction did not result in taxable income and on the authority of those decisions, this question is decided in favor of petitioner. Independent Brewing Co., 4 B. T. A. 810; New Orleans, Texas & Mexico Ry. Co., 6 B. T. A. 436; Houston Belt & Terminal Ry. Co., 6 B. T. A. 1364; and National Sugar Manufacturing Co., 7 B. T. A. 677.

Judgment will be entered v/nder Bule 50.